Per Curiam.

In the case of Collins v. Lord Matthews, (5 East’s Rep. 473.) it was decided that a plea of nul tiel record, pleaded to an action of debt, on an Irish judgment, must conclude to the country ; for though since the Union such judgment is a record, yet it is only provable by an examined copy on oath, the verity of which is only triable by a jury. The Circuit Court of the United States, in relation to this court, is *218neither a superior nor an inferior court; but is to be regarded as a court of another government Their records, therefore, as to this purpose, are foreign records, and the verity of them must be tried by a jury. The original record of that court cannot be brought here to be inspected by this court; nor can the tenor of it be brought, in by a certiorari or mittimus out of chancery. (1 Chitty’s PI. 537. 1 'Field’s Pr. 691.)
*We are of opinion, therefore, that the objection taken to the conclusion of the replication is well founded, and that the defendant is entitled to judgment on the demurrer: but the plaintiffs have leave to amend.
Judgment for the defendant.